Rejoinder
Claims 1, 2, 4-8 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/27/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Svetlana Z. Short on 9/6/2022.
The application has been amended as follows: 
The claims: 
1.(Currently Amended) An article comprising:
a dense substrate having a surface roughness (RA) of 2 nm or less, the dense substrate comprising:
a glass, a glass ceramic, a ceramic, an inorganic crystalline or polycrystalline material; and
a porous coating layer having a thickness from about 100 nm to about 800 µm adhered to the substrate, the coating layer comprising:
a porous, three-dimensional construction having an average surface area from about 200 m2/g to about 2200 m2/g, the porous, three-dimensional construction comprising a network of a plurality of non-uniformly arranged three-dimensional graphene structures in contact with each other, and each of the three-dimensional graphene structures having a hollow core[[s]], wherein the three-dimensional graphene structure[[s]] comprises five or less layers of graphene.
2. (Currently Amended) The article of claim 1, wherein the hollow core of the 
3. (Cancelled)
4. (Currently Amended) The article of an 
5. (Currently Amended) The article of 2/g. 
6. (Currently Amended) The article of 
7. (Currently Amended) The article of 2 to about 4 J/m2, and the substrate is a transparent substrate. 
8. (Currently Amended) The article of 
9. (Currently Amended) A method of forming the article of claim 1, the method comprising:
(a) depositing a metal from a source onto a surface of a dense substrate to form a metallic layer comprising metal particles wherein the dense substrate has a surface roughness (RA) of 2 nm or less, the dense substrate comprising: a glass, a glass ceramic, a ceramic, an inorganic crystalline or polycrystalline material; 
(b) depositing, via chemical vapor deposition of a carbon-source gas with an optional hydrogen-gas source, an optionally substituted graphene layer on the metallic layer to form a porous coating layer having a thickness from about 100 nm to about 800 µm adhered to the substrate, the coating layer comprising a porous, three-dimensional construction having an average surface area from about 200 m2/g to about 2200 m2/g,
(c) such that the porous, three-dimensional construction comprises a network of a plurality of non-uniformly arranged three-dimensional graphene structures in contact with each other and each of the three-dimensional graphene structures having a hollow core, wherein the three-dimensional graphene structure comprises five or less layers of graphene.
10. (Original) The method of claim 9, wherein steps (b) and (c) occur simultaneously or partially overlap.
11. (Currently Amended) The method of claim 10, wherein the metal comprises a transition metal, and the chemical vapour deposition occurs at a temperature from about 200°C to about 800°C.
12. (Currently Amended) The method of particles 
13. (Currently Amended) The method of claim 12, wherein the metal particles are nanoparticles having a diameter along their longest axis from about 5 nm to about 500 nm.
14. (Currently Amended) The method of 4, C2H2, CF4, CHF3, C2F6, C2H6, C3H8, C3H6, C6H14, C6H6, C6H5CH3, and combinations thereof.
15. (Original) The method of claim 14, wherein the carbon-source gas has a pressure of from about 1x10-4 to 100 Torr and the chemical vapor deposition is done at a temperature greater than 600 °C.
16. (Currently Amended) The method of 
17. (Currently Amended) The method of in a chemical compound that dissolves or removes the metallic layer.
18. (Currently Amended) The method of claim 17, wherein the chemical compound comprises ammonium persulfate, iron chloride, iron nitrate, copper chloride, hydrochloric acid, nitric acid, sulphuric acid, hydrogen peroxide, and combination thereof.
19. (Previously Presented) A device comprising the article of claim 1.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent are the following:  
US 2014/0255500 to Son et al. (hereinafter “Son”)
US 2014/0199542 to Li et al. (hereinafter “Li”) 
Son discloses a composite material comprising a porous carrier, and hollow graphene nanoparticles on the porous carrier (abstract, and paragraphs 113 and 120).  The porous carrier comprises SiO2 (paragraphs 23, 63 and 64).  The hollow graphene nanoparticle is formed by supplying a gas on a metal catalyst supported by the porous carrier (paragraph 87).  The metal catalyst comprises a metal nanoparticle having a particle size of from 10 to 50 nm (paragraph 117).  The hollow graphene nanoparticle is formed by removing the metal nanoparticle in the graphene-encapsulated metal particle by thermal treatment.  Hence, the hollow graphene particle has an average diameter approximately equal to the diameter of the eliminated metal nanoparticle.   
Son discloses that metal catalyst particles have a greater bonding area with the porous carrier and higher efficiency of producing graphene on the surface of the metal catalyst particles (paragraph 101).  One having ordinary skill in the art would not have been motivated to substitute a dense substrate having a surface roughness (Ra) of 2nm or less for the porous carrier because substitution would reduce the bonding area between the metal catalyst particles and the substrate.  The substitution thus renders the composite material unsatisfactory for its intended purpose.  
Li discloses a coated optical element comprising an optical element and a graphene coating layer provided on the optical element as shown in figures 2 and 3.  The graphene coating layer comprises a monolayer of substantially horizontally oriented graphene tubes or a monolayer of substantially vertically oriented graphene tubes (paragraph 23).  The graphene tubes with an average length of less than 300 nm (paragraph 18).  The graphene coating layer is bonded to the optical element with an adhesion strength of 0.1 to 0.2 J/m2 (paragraph 26).  The optical element is BK 7 glass having an optical transparency of about 95-98% at 350 to 750 nm (paragraphs 27 and 29).  
Accordingly, Li teaches away from a graphene coating layer that is comprised of a network of non-uniformly arranged graphene tubes in contact with each other.  
A nonstatutory double patenting rejection over US Application no. 16/350,090 or US Patent no. 11,059,741 is not appropriate because the claimed invention was the subject of a restriction requirement in that US Application.   
		 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest an article having a recited structure set forth in the claim.  Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788